UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 6/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2011(Unaudited) Tax-Exempt California Money Market Fund Principal Amount ($) Value ($) Municipal Investments 109.1% California 108.4% Alameda County, CA, Industrial Development Authority Revenue, Malberg Engineering, Inc., AMT, 0.16% *, 8/1/2031, LOC: Comerica Bank Alameda County, CA, Industrial Development Authority Revenue, White Brothers Project, AMT, 0.16% *, 3/1/2032, LOC: Comerica Bank Beaumont, CA, Utility Authority Revenue, Wastewater Enterprise Project, Series A, 0.07% *, 9/1/2041, LOC: Union Bank of CA NA BlackRock MuniYield California Fund, Inc., 144A, AMT, 0.29% *, 6/1/2041, LIQ: Citibank NA BlackRock MuniYield California Quality Fund, Inc., Series W-7-1665, 144A, AMT, 0.29% *, 5/1/2041, LIQ: Citibank NA California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Arbors Apartments, Series A, 0.14% *, 12/15/2032, LIQ: Fannie Mae California, Bay Area Toll Authority, Toll Bridge Revenue, Series C-4, 0.04% *, 4/1/2045, LOC: Lloyds TSB Bank PLC California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.12% *, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Educational Facilities Authority Revenue, Stanford University, Series R, 5.0%, 11/1/2011 California, Health Facilities Financing Authority Revenue, Scripps Health, Series C, 0.03% *, 10/1/2040, LOC: Barclays Bank PLC California, Housing Finance Agency Revenue, Multi-Family Housing, Series B, 0.05% *, 2/1/2031, LOC: Fannie Mae, Freddie Mac California, Infrastructure & Economic Development Bank Revenue, Pacific Gas & Electric Co., Series D, 0.02% *, 12/1/2016, LOC: Sumitomo Mitsui Banking California, Municipal Finance Authority, Multi-Family Housing Revenue, Series 2410, 144A, AMT, 0.24% *, 1/1/2020, LIQ: JPMorgan Chase Bank, LOC: JPMorgan Chase Bank California, Pollution Control Financing Authority, Solid Waste Disposal Revenue, Series 31C, 144A, AMT, 0.43% *, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA California, State Economic Recovery: Series B, Prerefunded 7/1/2011 @ 100, 3.5%, 7/1/2023 Series A, ETM, 5.0%, 7/1/2011, INS: NATL California, State General Obligation: Series B-5, 0.07% *, 5/1/2040, LOC: Barclays Bank PLC Series 2178, 144A, 0.14% *, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, Statewide Communities Development Authority Revenue, Series 2089, 144A, 0.09% *, 10/1/2036, GTY: Wells Fargo & Co., LIQ: Wells Fargo Bank NA California, Statewide Communities Development Authority Revenue, Tax & Revenue Anticipation Bonds, Series A-1, 2.0%, 6/29/2012 (a) California, Statewide Communities Development Authority Revenue, Tiger Woods Learning Foundation, 0.3% *, 7/1/2036, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.19% *, 5/15/2018, LOC: JPMorgan Chase Bank Series 2681, 144A, AMT, 0.29% *, 5/15/2018, LOC: JPMorgan Chase Bank California, Wells Fargo State Trusts, Series 25C, 144A, 0.09% *, 11/1/2041, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA California, William S. Hart Union High School District, Municipal Securities Trust Receipts, "A", Series 59, 144A, 0.09% *, 9/1/2027, LOC: Societe Generale California, Woodland Finance Authority, 0.16%, 7/14/2011 Castaic Lake, CA, Water Agency Revenue, Certificates of Participation, 1994 Refunding Project, Series A, 0.04% *, 8/1/2020, LOC: Wells Fargo Bank NA Contra Costa County, CA, Multi-Family Housing Revenue, Camara Circle Apartments, Series A, AMT, 0.13% *, 12/1/2032, LOC: Citibank NA Fremont, CA, Certificates of Participation, Refinancing Capital, 0.06% *, 8/1/2038, LOC: US Bank NA Hayward, CA, Multi-Family Housing Revenue, Shorewood, Series A, 0.11% *, 7/15/2014,LIQ: Fannie Mae Hesperia, CA, Public Financing Authority Revenue, 1993 Street Improvement Project, 0.11% *, 10/1/2023, LOC: Bank of America NA Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.14% *, 11/1/2020, LOC: Union Bank of CA Los Angeles County, CA, Metropolitan Transportation Authority, Sales Tax Revenue, Series A, 5.0%, 7/1/2011 Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.06% *, 12/1/2032, LIQ: Freddie Mac Los Angeles, CA, Community College District, Series A, Prerefunded 8/1/2011 @ 100, 5.0%, 6/1/2026, INS: NATL Los Angeles, CA, Department of Water & Power Revenue, Power Systems: Series A-3, 0.04% *, 7/1/2035, SPA: Scotiabank Series A-7, 0.04% *, 7/1/2035, SPA: US Bank NA Napa, CA, Sanitation District, Certificates of Participation, 2001 Refunding Project, Series A, 0.06% *, 8/1/2028, LOC: Wells Fargo Bank NA Novato, CA, Multi-Family Housing Revenue, Nova-Ro Corp. III Senior Housing Project, 0.07% *, 10/1/2032, LOC: Bank of The West Nuveen Insured California Dividend Advantage Municipal Fund, Series 1-1044, 144A, AMT, 0.26% **, 6/1/2041, LIQ: Morgan Stanley Bank Oakland-Alameda County, CA, Coliseum Authority Lease Revenue, Coliseum Project, Series C-1, 0.08% *, 2/1/2025, LOC: Bank of New York Mellon & California State Teacher's Retirement System Orange County, CA, Water District, 0.28%, 8/11/2011 Orange County, CA, Water District Revenue, Certificates of Participation., Series A, 0.06% *, 8/1/2042, LOC: Citibank NA Otay, CA, Water District, Certificates of Participation, Capital Projects, 0.1% *, 9/1/2026, LOC: Union Bank NA San Diego County, CA, School District Note Participations, Tax & Revenue Anticipation Notes, Series A, 2.0%, 6/29/2012 (a) San Diego, CA, Certificates of Participation, 0.12% *, 12/1/2028, LOC: Comerica Bank San Francisco, CA, City & County Unified School District, Tax & Revenue Anticipation Notes, 2.0%, 6/29/2012 (a) San Jose, CA, Multi-Family Housing Revenue, Brookwood Terrace, Series B2, 0.1% *, 1/1/2014, LOC: JPMorgan Chase Bank Southern California, Metropolitan Water District, Waterworks Revenue, Series B-2, 0.12% *, 7/1/2035, SPA: Banco Bilbao Vizcaya Stockton, CA, Public Financing Authority, Water Revenue, Delta Water Supply Project, Series A, 0.07% *, 10/1/2040, LOC: Union Bank Puerto Rico 0.7% Commonwealth of Puerto Rico, Public Improvement, Series A, Prerefunded 7/1/2011 @ 100, 5.125%, 7/1/2031 % of Net Assets Value ($) Total Investment Portfolio (Cost $151,777,821) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of June 30, 2011. ** These securities are shown at their current rate as of June 30, 2011.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. † The cost for federal income tax purposes was $151,777,821. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(b) $
